  8:20-cr-00204-BCB-SMB Doc # 38 Filed: 01/19/21 Page 1 of 3 - Page ID # 105




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                          Plaintiff,                                       8:20-CR-204

           vs.                                                    PRELIMINARY ORDER OF
                                                                       FORFEITURE
 MICHAEL ROGERS,

                          Defendant.


        This matter is before the before the Court on the United States of America=s Motion for

Preliminary Order of Forfeiture (Filing 37). The Court has reviewed the record and finds as

follows:

   1.      Defendant Michael Rogers entered into a Plea Agreement (Filing 31) whereby he agreed

           to enter a plea of guilty to Counts One and Four and the Forfeiture Allegation of the

           Indictment.

   2.      Counts One and Four charge Defendant with conspiring to distribute and possession

           with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)(A)

           and 846.

   3.      The Forfeiture Allegation charges Defendant with using the $4,618 in U.S. currency to

           facilitate the offenses, and/or that the currency was derived from proceeds obtained

           directly or indirectly as a result of the commission of the offenses.

   3. By virtue of his pleas of guilty, Defendant has forfeited his interests in the subject

           currency. Accordingly, the United States should be entitled to possession of said

           currency pursuant to 21 U.S.C. ' 853.

   4. The Motion for Preliminary Order of Forfeiture should be granted.
8:20-cr-00204-BCB-SMB Doc # 38 Filed: 01/19/21 Page 2 of 3 - Page ID # 106




   IT IS THEREFORE ORDERED:

   1. The United States of America’s Motion for Preliminary Order of Forfeiture (Filing 37)

      is hereby granted;

   2. Based upon the Forfeiture Allegation of the Indictment and Defendant’s pleas of guilty,

      the United States is hereby authorized to seize the $4,618 in U.S. currency;

   3. Defendant’s interest in the $4,618 in U.S. currency is hereby forfeited to the United

      States for disposition in accordance with the law, subject to the provisions of 21 U.S.C.

      ' 853(n)(1);

   4. The United States shall hold the currency in its secure custody and control;

   5. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

      Preliminary Order of Forfeiture for at least thirty consecutive days on an official

      internet government forfeiture site, www.forfeiture.gov. The United States may also,

      to the extent practicable, provide direct written notice to any person known to have an

      interest in the currency;

   6. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person, other than

      Defendant, having or claiming a legal interest in any of the property must file a petition

      with this Court within 30 days of the final publication of notice or of receipt of actual

      notice, whichever is earlier;

   7. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of

      perjury and set forth the nature and extent of the petitioner=s right, title or interest in the

      property and any additional facts supporting the petitioner=s claim and the relief sought;

      and


                                              2
8:20-cr-00204-BCB-SMB Doc # 38 Filed: 01/19/21 Page 3 of 3 - Page ID # 107




   8. Upon adjudication of all third-party interests, this Court will enter a Final Order of

      Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.



   Dated this 19th day of January, 2021.

                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                           3
